[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant was defaulted for failure to appear. The plaintiff proceeded to a hearing in damages pursuant to Practice Book § 17-34 et seq. The court heard evidence and finds the following:
  1. The defendant is not in the military or naval service.
  2. The plaintiff has suffered damages in the amount of $6,700.
  3. The actions of the defendant constitute a violation of the Connecticut Unfair Trade Practices Act.
Based upon the foregoing judgment may enter in favor of the plaintiff in the amount of $6,700 compensatory damages plus punitive damages of $2,500 and attorneys fees of $2,000 plus costs.
DiPentima, J.